Case: 1:19-cr-00669 Document #: 143 Filed: 05/14/20 Page 1 of 11 PageID #:1511




                        UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF
                          ILLINOIS EASTERN DIVISION


UNITED STATES OF AMERICA,

      v.

GREGG SMITH,                              Case No. 19-cr-00669
MICHAEL NOWAK,
JEFFREY RUFFO, and                        Hon. Edmond E. Chang
CHRISTOPHER JORDAN,

                    Defendants.


          DEFENDANTS’ REPLY IN SUPPORT OF JOINT
   MOTION TO SUPPLEMENT PRETRIAL DISCLOSURE SCHEDULE




     KOBRE & KIM LLP               SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP

 111 West Jackson Boulevard                    One Manhattan West
     Chicago, IL 60604                         New York, NY 10001

   Counsel for Gregg Smith                    155 North Wacker Drive
                                                Chicago, IL 60606

                                             Counsel for Michael Nowak


PETRILLO KLEIN & BOXER LLP            AKIN GUMP STRAUSS HAUER & FELD LLP

     655 Third Avenue                            One Bryant Park
    New York, NY 10017                         New York, NY 10036

           JONES DAY                            MOLOLAMKEN LLP

       77 West Wacker                         300 North LaSalle Street
      Chicago, IL 60601                         Chicago, IL 60654

   Counsel for Jeffrey Ruffo               Counsel for Christopher Jordan
  Case: 1:19-cr-00669 Document #: 143 Filed: 05/14/20 Page 2 of 11 PageID #:1512




       Defendants Gregg Smith, Michael Nowak, Jeffrey Ruffo, and Christopher Jordan

(collectively, “Defendants”) respectfully submit this reply memorandum in further support of their

joint motion under Rule 16.1(b) of the Federal Rules of Criminal Procedure to supplement the

Court’s schedule for pretrial disclosures, ECF No. 136 (the “Scheduling Motion”).

                                PRELIMINARY STATEMENT

       On December 20, 2019, the Government provided Defendants with a list of 54,456 separate

trading sequences that it contends “underlie the charges in the Superseding Indictment.”

Government’s Response, ECF No. 142 (“Opp.”) at 3. The Government does not dispute that it

must narrow this list of sequences to identify (1) the sequences the Government expects to offer

during its case-in-chief, and (2) the sequences about which the Government expects to elicit

specific testimony during its case-in-chief in advance of trial so that Defendants can adequately

prepare their defense. Similarly, the Government does not dispute that it must provide notice of

its intention to offer evidence at trial under Federal Rule of Evidence 404(b). Instead, it disagrees

only about when it should be required to make these disclosures, and advocates for an unreasonably

prolonged schedule that would severely hamper Defendants’ efforts to prepare for trial and prevent

the Court from adjudicating evidentiary issues in advance of the pretrial conference set for March

1, 2021.

       For the reasons set forth below, the Court should direct the Government to provide notice

of the relevant trading sequences and the Government’s Rule 404(b) notice on the timetable

requested by Defendants.

                                          ARGUMENT

       In its opposition to Defendants’ Scheduling Motion, the Government argues that: (1) its

proposed disclosure schedule would not impede Defendants’ trial preparation; (2) Defendants’

                                                 1
  Case: 1:19-cr-00669 Document #: 143 Filed: 05/14/20 Page 3 of 11 PageID #:1513




“choice” to conduct an in-depth review of the alleged spoofing sequences that will be presented to

the jury at trial should not drive the disclosure schedule; (3) Defendants’ proposed disclosure

schedule—which would require the Government to identify the relevant trading episodes

approximately 11 months after the Defendants’ arrests—is not convenient for the Government;

and (4) its proposed deadline to provide its Rule 404(b) notice 30 days before trial is sufficient

because the Court’s scheduling order, which does not address Rule 404(b) specifically, does not

require a different deadline. The Government’s arguments are without merit.

        (1)    Defendants’ Proposed Disclosure Schedule Is Consistent with Applicable
               Precedents and Necessary to Permit Adequate Trial Preparation

        The Government contends that Defendants “have not cited any legal authority in their

Motion.” Opp. at 1, 4. That is wrong. Defendants cited the two comparable court orders in this

District, each of which required the Government to make the exact same pretrial disclosures sought

herein significantly further in advance of trial than the Government currently proposes. See

Scheduling Motion at 3-5 (citing to United States v. Vorley, No. 18-CR-0035 (ordering disclosure

of sequences the Government expects to offer during its case-in-chief six months prior to trial and

sequences about which the Government expects to elicit specific testimony during its case-in-chief

four months prior to trial), and United States v. Bases, No. 18-CR-0048 (ordering disclosure of

sequences the Government expects to offer during its case-in-chief seven and a half months prior

to trial and sequences about which the Government expects to elicit specific testimony during its

case-in-chief six months prior to trial)). The Government does not—because it cannot—attempt

to distinguish those precedents or offer a meaningful explanation as to why they should not apply

here.

        The Government argues that the time allotted for its case-in-chief and the “attention (and

patience) of the jury” constrains it to a reasonable number of trading sequences, Opp. at 7, but this
                                                 2
  Case: 1:19-cr-00669 Document #: 143 Filed: 05/14/20 Page 4 of 11 PageID #:1514




only underscores the need for timely disclosure to the defense of the particular sequences that the

Government will feature at trial. Defendants require sufficient advance notice of which episodes

the Government intends to offer at trial in order to be able to evaluate “all of the facts and

circumstances” of each trade to adequately prepare their defense, just as the exclusive regulator of

the futures markets requires such information to differentiate legitimate from illegitimate trading

activity. See Antidisruptive Practices Authority, 78 Fed. Reg. 31890, 31896 (“The Commission

intends to distinguish between legitimate trading and ‘spoofing’ by evaluating all of the facts and

circumstances of each particular case[.]”).

       For example, Defendants must have the chance to review documents and data that relate to

the specific market context for each trade, in addition to the other factors of relevance to

Defendants’ specific decision-making for each order at issue. The Government’s unreasonable

disclosure schedule will, as a practical matter, severely undermine Defendants’ ability to do so.

Defendants’ experts will also need sufficient time to analyze the trading sequences in order to

prepare their opinions and related reports, which will be subject to the expert disclosure schedule

set by the Court and expert testimony at trial. Moreover, under the Government’s proposed

schedule, Defendants will receive the trading sequences less than two weeks before the parties are

to meet-and-confer regarding exhibit lists. Without the benefit of the trading sequences well in

advance of that deadline, a significant number of evidentiary issues surely will remain unresolved

when the parties submit their exhibit lists on January 11, 2021. See Minute Entry at 1, ECF No.

118.

       The Government contends that the framework for Defendants’ request is case law

applicable to a bill of particulars and that Defendants are trying to “lock[] the government into its

trial evidence at an early stage.” Opp. at 6. However, as noted above, the Government concedes

                                                 3
  Case: 1:19-cr-00669 Document #: 143 Filed: 05/14/20 Page 5 of 11 PageID #:1515




that Defendants are entitled to the narrowed list of trading sequences—not so they can “lock” the

Government in, but so they can adequately prepare their defense. Therefore, the issue is not

whether Defendants should be provided with the narrow list, it is when the Government should

provide it, and the case law regarding a bill of particulars is inapposite.

       (2)     Defendants’ Intention to Prepare and Present a Defense Does Not Justify
               Government Delay

       The Government argues that disclosure is unnecessary prior to December 5 because it is

Defendants’ “choice” to conduct an in-depth review of the circumstances surrounding the relevant

trading sequences in order to mount a defense to the serious charges contained in the Indictment.

Opp. at 9. The Court should reject this argument, which reflects a distorted view of defense

counsel’s responsibilities. Just as it is the Government’s burden to present admissible evidence

sufficient to demonstrate Defendants’ guilt beyond a reasonable doubt, it is defense counsel’s

obligation to conduct thorough and adequate pretrial investigation to develop and present available

legal and factual defenses.

       Defendants did not “choose” to be charged in this case, nor did they “choose” to be served

with a spreadsheet containing more than 54,000 alleged spoofing sequences over a period of many

years. It is the Government that chose to bring these wide-ranging charges purportedly based on

a massive quantity of trading activity. Having made these choices, the Government should not be

surprised that defense counsel is demanding timely disclosure of the episodes to be offered at trial

so that the defense can thoroughly examine the circumstances surrounding each such episode in

order to prepare for trial. To the extent the Government characterizes defense counsel’s exercise

of their duties as a “choice” that can be brushed aside, it demeans the integrity of the adversarial

process.

       The Government also argues that timely disclosure is unwarranted here in light of United
                                                  4
  Case: 1:19-cr-00669 Document #: 143 Filed: 05/14/20 Page 6 of 11 PageID #:1516




States v. Flotron, where a single defendant tried on a single count of conspiracy to commit

commodities fraud was acquitted. Opp. at 8-9. This argument lacks merit. Mr. Flotron requested

and was granted a trial as soon as possible (in part because Mr. Flotron, a Swiss national arrested

on a trip to the U.S., was held pretrial in onerous home confinement), which makes that pretrial

schedule an inapt comparison as a factual matter. See Minute Entry, United States v. Flotron, No.

17-cr-220 (D. Conn. Dec. 6, 2017), ECF No. 45. Moreover, while the Government relies on Mr.

Flotron’s acquittal as a reason to delay disclosure here, that jury verdict has no bearing on the

Defendants’ need in this case to conduct an in-depth analysis of the trading sequences the

Government will offer. The Flotron “precedent” is inapposite as the facts of that prosecution were

drastically different from the facts here in terms of the number of defendants, number and nature

of the charges, number of trades at issue, and time period between the arrest and trial:


                                  Flotron                            JPM Precious Metals


  Number of                                                   Four defendants and at least seven
                             Single defendant
  defendants                                                     uncharged co-conspirators

                                                                   Fourteen counts alleging:

                                                               •   RICO and section 371
                      A single count of conspiracy to
   Charges                                                         conspiracies, collectively
                        commit commodities fraud
                                                                   alleging no less than six objects
                                                               •   Violations of manipulation,
                                                                   spoofing, and three fraud statutes
 Universe of
                           Approximately 1,000                         More than 50,000
   trades

                                                                   Approximately 18 months
 Date of trial      7 months after Mr. Flotron’s arrest
                                                                   after Defendants’ arrests



See Indictment, United States v. Flotron, No. 17-cr-220 (D. Conn. Sept. 26, 2017), ECF No. 14;
                                                 5
  Case: 1:19-cr-00669 Document #: 143 Filed: 05/14/20 Page 7 of 11 PageID #:1517




see also Transcript of Proceedings at 10-11, United States v. Flotron, No. 17-cr-220 (D. Conn.

Dec. 11, 2017), ECF No. 47; see also Minute Entry, United States v. Flotron, No. 17-cr-220 (D.

Conn. Apr. 16, 2018), ECF No. 201. For all of those reasons, the condensed Flotron disclosure

schedule should not inform the disclosure schedule to be set by the Court here.

       The Government cannot dictate the manner in which Defendants prepare their defense or

the quantum and nature of the factual development the Defendants believe necessary to develop a

“winning defense case.” Opp. at 9. That is defense counsel’s job, and Due Process and the Federal

Rules of Criminal Procedure require the Government to provide the defense with critical materials

in its possession, custody, and control that they need, in a timely manner. See Fed. R. Crim. P.

16(a)(1)(E)(i) (requiring disclosure of an item that is material to preparing the defense) & (E)(ii)

(requiring disclosure of items the government intends to use in its case-in-chief); see also United

States v. Smith, 502 F.3d 680, 689 (7th Cir. 2007) (A Rule 16 violation prejudices a defendant

“when he is unfairly surprised by the evidence and cannot adequately prepare his defense or when

the violation has a substantial influence on the jury.”); see also United States v. Sriram, No. 00-

CR-0894 (JWD), 2003 WL 22532800, at *12 (N.D. Ill. Nov. 6, 2003) (“Timely production of

discovery was essential for adequate preparation by the defense. The indictment contained sixty-

four counts; and the evidence regarding the issues raised in those counts necessarily analyzed and

assessed by competent defense counsel was, to say the least, voluminous and extremely

complex.”).

       (3)     Requiring the Government to Disclose Those Episodes about Which It Intends
               to Offer Evidence at Trial Is Both Practical and Fair

       The Government has offered little as a basis to delay disclosure. It claims that Defendants’

request for disclosure of the episodes on which it intends to rely at trial is “unworkable” because

COVID-19 prevents it from “regular access” to any of the three cooperating witnesses, who
                                                 6
    Case: 1:19-cr-00669 Document #: 143 Filed: 05/14/20 Page 8 of 11 PageID #:1518




apparently will be helping the Government choose the sequences for the Government’s case-in-

chief. Opp. at 9.

        Even if the Government’s contention is credited, Defendants should not be penalized

because the Government has been dilatory. The Government has been investigating this matter

since at least 2018. It decided to charge three of the Defendants in August 2019 and arrested them

in September 2019. 1 It was the Government and not Defendants who chose to bring charges at

that time, and given that choice it is not unfair or unreasonable to disclose the sequences on

Defendants’ schedule, which would require the Government to disclose material and necessary

information—11 months after the arrests in this case.

        That timetable is more than reasonable, especially in light of the Speedy Trial Act, which

requires, in ordinary circumstances, that trial commence within 70 days of a defendant’s first

appearance on an indictment. See 18 U.S.C. §§ 3161 & 3161(h)(7)(C) (“No continuance . . . shall

be granted because of . . . lack of diligent preparation or failure to obtain available witnesses on

the part of the attorney for the Government.”). While Defendants are sensitive to the hardships

imposed on the Court and the parties by the COVID-19 pandemic, the Government filed its charges

approximately seven months before the pandemic affected the United States; and under

Defendants’ schedule, which was proposed to the Government on April 14, 2020, the Government

would have an additional two months from now to narrow the trading episodes through (if

necessary, online video or telephone) conferences with its cooperators. Accordingly, principles of

fairness require a timely disclosure schedule of the trading sequences the Government intends to

rely on and present through witnesses at trial.



1
 Defendant Jeffrey Ruffo was not charged until November 2019, and was served with a summons
at that time.
                                                  7
  Case: 1:19-cr-00669 Document #: 143 Filed: 05/14/20 Page 9 of 11 PageID #:1519




       (4)     The Government Should Be Required to Provide Its Rule 404(b) Notice in
               Advance of Motions in Limine

       Finally, the Government argues that Defendants’ proposed disclosure date for its Rule

404(b) notice is unwarranted because the Court’s scheduling order does not require the notice to

be provided prior to the pretrial conference. Opp. at 10. This argument misses the point, as the

admissibility of Rule 404(b) evidence is typically litigated as part of motions in limine. As noted

in Defendants’ Scheduling Motion, the Court’s Standing Order Governing Criminal Pretrial &

Trial Procedures states the Court’s intention to “be in a position to decide as many of the motions

in limine before the pre-trial conference by relying on the briefs; any remaining motions in limine

will be decided at the pretrial conference[.]” Standing Order ¶ 4 (emphasis in original). The

pretrial conference is currently set for March 1, 2021. Under the Government’s proposed deadline,

however, it would not provide its Rule 404(b) notice until four days after the conference, making

it impossible for the Court to adjudicate any evidentiary issues flowing from the notice consistent

with its Standing Order.    Accordingly, the Court should grant Defendants’ request for the

Government to provide its Rule 404(b) notice three months prior to trial.




                                                8
  Case: 1:19-cr-00669 Document #: 143 Filed: 05/14/20 Page 10 of 11 PageID #:1520




                                        CONCLUSION

        Accordingly, for the reasons set forth above and in Defendants’ Memorandum of Law in

support of their joint motion, ECF No. 136, Defendants respectfully request that the Court so order

the proposed supplemental pretrial disclosure schedule annexed to Defendants’ Motion as Exhibit

A.

Dated: May 14, 2020
                                            Respectfully submitted,

/s/_Jonathan D. Cogan _______________       /s/ David Meister _________________
Jonathan D. Cogan                           David Meister
Sean S. Buckley                             Jocelyn E. Strauber
Alexa R. Perlman                            Chad E. Silverman
KOBRE & KIM LLP                             SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
111 West Jackson Boulevard                  One Manhattan West
Chicago, IL 60604                           New York, NY 10001
(212) 488-1206                              (212) 735-2100

Counsel for Gregg Smith                     William E. Ridgway
                                            SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
                                            155 North Wacker Drive
                                            Chicago, IL 60606
                                            (312) 407-0449

                                            Counsel for Michael Nowak

/s/ Guy Petrillo ____________________       /s/ James J. Benjamin, Jr. __________
Guy Petrillo                                James J. Benjamin, Jr.
Daniel Z. Goldman                           Parvin D. Moyne
PETRILLO KLEIN & BOXER LLP                  AKIN GUMP STRAUSS HAUER & FELD LLP
655 Third Avenue                            One Bryant Park
New York, NY 10017                          New York, NY 10036
(212) 370-0331                              (212) 872-8091

Bethany Kaye Biesenthal                     Megan Cunniff Church
JONES DAY                                   MOLOLAMKEN LLP
77 West Wacker                              300 North LaSalle Street
Chicago, IL 60601                           Chicago, IL 60654
(312) 269-4303                              (312) 450-6716

Counsel for Jeffrey Ruffo                   Counsel for Christopher Jordan

                                                9
Case: 1:19-cr-00669 Document #: 143 Filed: 05/14/20 Page 11 of 11 PageID #:1521




                               CERTIFICATE OF SERVICE

       I hereby certify that on May 14, 2020, I caused a copy of the foregoing Joint Reply

Memorandum In Support Of Defendant’s Joint Motion to Supplement Pretrial Disclosure

Schedule to be filed with the Clerk of the Court through the CM/ECF system, which will

provide notice of the filing to all counsel of record.




                                                         /s/ Jonathan D. Cogan
                                                         Jonathan D. Cogan
                                                         KOBRE &KIM LLP
                                                         111 West Jackson Boulevard
                                                         Chicago, IL 60604
                                                         (212) 488-1206

                                                         Counsel for Gregg Smith
